Citation Nr: 9928186	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-15 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' June 1998 decision denying 
entitlement to service connection for the cause of the 
veteran's death and denying entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Mr. Horacio A. Villarete



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from August 1945 to May 
1949.  He died in December 1973.  The moving party is the 
veteran's widowed spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a June 1998 
Board decision.


FINDINGS OF FACT

1.  In June 1998, the Board issued a decision in which it 
concluded that the moving party's claim for service 
connection for the cause of the veteran's death was not well 
grounded, and that the claim of entitlement to accrued 
benefits lacked legal merit.

2.  The Board's decision of June 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a July 1993 rating decision, the RO denied service 
connection for the cause of the veteran's death, and 
entitlement to accrued benefits.  The moving party filed a 
notice of disagreement (NOD) with this decision the following 
month, and submitted a substantive appeal (Form 9) in October 
1993, perfecting her appeal.

In June 1998, the Board denied the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board cited to the U.S. Court of 
Appeals for Veterans Claims (Court) decisions in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) and Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), in support of the determination that 
the moving party's claim for service connection was not well 
grounded.  Further, the Board denied the moving party's claim 
of entitlement to accrued benefits on the basis that it was 
without legal merit.  
 
In October 1998, the moving party sought reconsideration of 
the Board's June 1998 decision, and submitted newly alleged 
dates of in-service treatment of the veteran.  
Reconsideration of the determination was denied in January 
1999.  At that time, the moving party was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In correspondence dated 
later that month, the moving party confirmed that she was 
pursuing CUE review.  She contended that the Board committed 
CUE in the June 1998 decision because it "failed to consider 
the essence of the [veteran's] service treatment data...in the 
absence of supporting documents from the [National Personnel 
Records Center] NPRC, which were destroyed by fire [in 
1973]."  In addition, she asserted that the Board should 
have remanded the case to the RO for a further search for the 
veteran's service medical records from "alternate sources at 
the NPRC."

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's June 1998 decision contains CUE.  As stated by the 
U.S. Court of Appeals for Veterans Claims (Court), for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the moving party has contended that the Board 
committed CUE by failing to properly consider "the essence 
of the [veteran's] service treatment data" in light of the 
lack of supporting evidence from NPRC, which was presumably 
destroyed in a fire in 1973.  She further maintained that the 
Board should have remanded the case to the RO for further 
search of the medical records from "alternate sources at the 
NPRC."  As noted above, the moving party's allegations that 
the VA failed to assist the moving party in the development 
of her claims, and failed to properly weigh or evaluate the 
facts can not form a valid basis for CUE.  64 Fed. Reg. 2134, 
2139 (to be codified at 38 C.F.R. § 20.1403) and 38 C.F.R. 
§ 3.105(a) (1998).  Further, because the newly-alleged dates 
of in-service treatment, submitted by the moving party in 
October 1998, were not part of the record at the time of the 
June 1998 decision, they can not form a valid basis for CUE.  
Id.  The Board finds that no other specific allegation of 
error has been raised as to the Board's June 1998 
determination.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would constitute CUE of fact or of law, in the June 1998 
decision by the Board.



ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

